t c memo united_states tax_court h robert feinberg petitioner v commissioner of internal revenue respondent docket no filed date christopher s rizek for petitioner louise r forbes and d sean mcmahon for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a in effect when these proceedings commenced and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code in effect at relevant times and rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge in a so-called affected items notice_of_deficiency respondent determined additions to tax with respect to petitioner’s federal_income_tax of dollar_figure under sec_6659 for valuation_overstatement dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on dollar_figure the amount of the underpayment attributable to negligence the underpayment was determined pursuant to a partnership-level proceeding see secs after concessions there are two issues remaining for decision the first issue is whether petitioner is liable for the additions to tax under the provisions of sec_6653 and for negligence or intentional disregard of rules or regulations we hold that he is liable for these additions to tax the second issue is whether petitioner is entitled to the benefits of a settlement by stipulation petitioner concedes the imposition of the valuation_overstatement addition_to_tax under sec_6659 in addition petitioner concedes that the limitations_period remains open for assessment and collection of any penalties additions to tax or interest attributable to partnership items for the tax_year that may be held to be due from petitioner petitioner previously raised the statute_of_limitations as a defense in his petition offer that was made available to some other taxpayers we hold that he is not entitled to the benefits of that settlement offer findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the attached exhibits are incorporated by this reference h robert feinberg petitioner resided in new york new york at the time he filed the petition in this case a the plastics recycling transaction this case is part of the plastics recycling group of cases the issues in this group of cases center about a circular multistep transaction involving the sale and lease of machines designed to recycle plastic scrap the additions to tax arise from the disallowance of losses investment credits and energy credits petitioner claimed with respect to a new york limited_partnership called sab foam recycling associates sab foam for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner t c the parties have stipulated that testimony and documentary_evidence admitted in cohen v commissioner tcmemo_2003_303 and in lewin v commissioner tcmemo_2003_305 shall be admitted in the present case subject_to the parties’ relevance objections if any in addition the parties have agreed to add to the record as exhibits the testimony of elliot miller in provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir and of stuart becker in jaroff v commissioner tcmemo_1996_527 memo affd per curiam without published opinion 996_f2d_1216 6th cir the parties have stipulated that the underlying transactions involving the recycling machines recyclers in this case are substantially_similar to the transactions involving the sentinel polyethylene epe recyclers considered in provizer and the sentinel polystyrene eps recyclers considered in gottsegen v commissioner tcmemo_1997_314 in a series of simultaneous transactions that for convenience are referred to herein as the sab foam transactions packaging industries group inc pi of hyannis massachusetts manufactured and sold3 four ep sec_4 recyclers to ethynol cogeneration inc eci for dollar_figure dollar_figure per machine eci agreed to pay pi dollar_figure for the four recycler sec_3 terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes in provizer v commissioner supra the transaction involved epe recyclers but the eps recycler partnerships and the epe recycler partnerships are essentially identical see davenport recycling associates v commissioner tcmemo_1998_347 affd 220_f3d_1255 11th cir see also gottsegen v commissioner tcmemo_1997_314 involving both the epe and the eps recyclers at the closing with the balance of dollar_figure financed through a 12-year nonrecourse promissory note eci note each monthly installment on the eci note was dollar_figure simultaneously eci resold the recyclers to f g equipment corp f g for dollar_figure million f g agreed to pay eci dollar_figure at the closing with the balance of dollar_figure financed through a purportedly partial recourse promissory note f g note the f g note was recourse against f g to the extent of percent of its face value however the recourse portion was payable only after f g satisfied the nonrecourse portion of the note each monthly installment on the f g note was dollar_figure in turn f g leased the recyclers to sab foam for a monthly base rent of dollar_figure pursuant to the lease and in accordance with applicable provisions of the internal_revenue_code and the treasury regulations f g elected to treat sab foam as having purchased the recyclers for purposes of the investment and business energy tax_credits simultaneously sab foam entered into a joint_venture with pi and resin recyclers inc rri the joint_venture agreement provided that rri was to assist sab foam with the placement of recyclers with end-users and that pi was to pay a monthly joint_venture fee to sab foam of dollar_figure in connection with the sab foam transactions therefore the arrangement was that pi would pay a monthly joint_venture fee to sab foam in the same amount that sab foam would pay monthly to f g as rent in the same amount that f g would pay monthly to eci on the f g note in the same amount that eci would pay monthly to pi on the eci note in connection with these arrangements by pi eci f g sab foam and rri these monthly payments were offsetting so they could be kept as bookkeeping entries with no money actually changing hands on its form_1065 u s partnership return of income sab foam reported that the four recyclers had an aggregate basis of dollar_figure million or dollar_figure each for purposes of the investment and business energy tax_credits in the present case the undisputed evidence including the stipulation of the parties establishes that the recyclers were not properly valued at dollar_figure but instead had a maximum value of dollar_figure to dollar_figure each sab foam reported a net ordinary_loss of dollar_figure sab foam included the portion of credits and losses attributed to petitioner on the schedule_k-1 shareholder’s share of income credits deductions etc issued to petitioner and filed with sab foam’s partnership tax_return b private offering memorandum the private offering memorandum memorandum that generally was distributed to potential investors contemplated the creation of sab foam sab management ltd sab management a new york corporation was sab foam’s general_partner its tax_matters_partner tmp and a 1-percent_owner the limited partners or investors owned the remaining percent of sab foam the memorandum informed investors that the business of sab foam would be conducted in accordance with the transaction described above the memorandum warned potential investors of significant business and tax risk factors associated with investments in sab foam the memorandum was replete with warnings in bold capital letters the memorandum unequivocally stated this offering involves a high degree of risk specifically the memorandum warned potential investors that there was a substantial likelihood of audit by the internal_revenue_service irs on audit the purchase_price of the sentinel eps recyclers to be paid_by f g to eci may be challenged by the irs as being in excess of the fair_market_value thereof a practice followed by the irs in transactions it deems to be ‘tax shelters’ such purchase_price is the basis for computing the regular investment and energy tax_credits to be claimed by sab foam and ultimately by its partners the partnership had no prior operating history the general_partner had limited experience in marketing recycling or similar equipment the limited partners would have no control_over the conduct of the partnership’s business there was no established market for the sale leasing or licensing of sentinel eps recyclers and certain potential conflicts of interest existed the memorandum projected that in the initial year of investment an investor contributing dollar_figure for one unit would receive total investment tax_credits and business energy credits of dollar_figure plus tax deductions of dollar_figure the memorandum stated that an investor in sab foam was required to have an individual net_worth and or net_worth with a spouse of dollar_figure million inclusive of residences and personal_property or income of dollar_figure per year for each unit of investment the memorandum included a marketing report by stanley ulanoff ulanoff a marketing consultant and professor and a technical opinion by samuel z burstein burstein a mathematics professor the memorandum warned investors not to rely on the statements and opinions contained in the memorandum but to conduct an independent investigation the memorandum included a form of opinion of counsel tax opinion prepared by boylan evans a new york law firm the tax opinion addressed only to the general_partner included in the first paragraph the following disclaimer we have consented to your inclusion of the proposed form of this letter in the memorandum but this letter is intended for your own individual guidance and for regardless of the memorandum the parties have stipulated that the projected tax deductions would be dollar_figure for each dollar_figure unit of investment the purpose of assisting prospective purchasers and their tax advisors in making their own analysis and no prospective purchaser is entitled to rely upon this letter the tax opinion expressly warned that the investment and energy tax_credits available to limited partners would be reduced or eliminated if the partnership could not demonstrate that the price paid for the recyclers approximated their fair_market_value the tax opinion did not purport to rely on any independent confirmation of the fair_market_value of the recyclers instead the tax opinion clearly relied on ulanoff’s conclusion that the purchase_price to be paid_by f g was fair and reasonable the tax opinion also states pi eci f g and the partnership have represented to us that the prices paid_by eci and by f g and the terms of the lease were negotiated at arm’s length the tax opinion concludes that the basis to the partnership upon which the aggregate investment and energy tax_credits are to be computed is the price paid_by f g for the recyclers c individuals involved petitioner attended new york university school of commerce accounts and finance on a university scholarship and graduated in years he joined the naval reserve while attending harvard law school during the korean war and graduated from the law school in he then attended officer’s candidate school received his commission transferred to the naval supply depot bayonne new jersey for supply corps school and then at the request of the captain of the base was assigned to the naval supply depot at bayonne he served years on active_duty with the navy primarily at that supply depot in charge of purchasing and contracting within weeks of separation_from_service he was hired by the new york law firm of jacobs persinger and he became a partner there in petitioner had some experience in litigation and taxation but later his practice focused on corporate financial and commercial transactions petitioner described himself as a member of the core of the corporate and corporate finance bar within the wall street area that were fairly well known among each other and were constantly working on deals in he formed a new firm with an attorney who specialized in real_estate transactions and later that firm merged into the law firm of lans feinberg cohen lfc stuart becker becker organized and promoted sab foam becker was the sole shareholder of scanbo management ltd scanbo which wholly owned sab management becker served as the president of sab management and principal of stuart becker co p c becker co an accounting firm that emphasized tax matters he does not have an engineering background and he is not an expert in plastics materials or plastics recycling in his practice becker specialized in tax matters generally and particularly in tax-advantaged investments so he had considerable experience involving so-called tax_shelter transactions becker received his b s degree in accounting from new york university in and an m b a in taxation from new york university school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for the year since early becker has practiced as an accountant in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co eisner co as the partner in charge of the tax department in he was the founder and principal_owner of becker co becker learned of the plastics recycling transactions in when a prospective client presented him with an offering memorandum concerning one of the transactions subsequently he organized limited_partnerships to offer the plastics recycling transaction to his clients and others robert s cohen cohen received his b a degree from alford university and his j d degree from fordham university after graduating from law school in cohen enlisted in the military and was released from active_duty as a first lieutenant he then worked for a law firm in new york until he formed the law firm of lfc in in practice he was primarily a commercial litigator until the early eighties when new york passed an equitable distribution law with respect to divorce then he concentrated his practice on family law cohen had met becker through his relationship with richard eisner becker’s partner at eisner co and through his stepbrothers who were becker’s clients cohen retained becker on several occasions as an accounting expert in turn becker retained cohen and lfc on various legal matters including his own divorce petitioner met becker through cohen his then partner at lfc and developed a professional relationship with him this relationship included referrals between lfc and becker co as well as personal matters petitioner considered becker a very bright and sophisticated accountant petitioner retained becker to review lfc’s accounting procedures and practices and for his return preparation services becker in turn retained petitioner to protect his interests as a promoter for sab foam as well as for a partnership called sab resource recycling associates sab resource becker did not employ petitioner to represent the partnerships but to advise him for his own protection as their promoter elliot miller miller was one of the key figures in the plastics recycling transactions and an acquaintance of becker miller was the corporate counsel to pi for many years and was a 1-percent shareholder of f g he also represented f g burstein and raymond grant who was the sole shareholder of eci miller has practiced law from to the present primarily in the area of business and tax transactions and litigation for some years he practiced as a partner in the firm of miller summit petitioner was familiar with miller’s reputation as a competent corporate attorney malcolm i lewin lewin graduated from the city college of new york and graduated from new york university law school in in lewin came to work for miller summit as the two-partner partnership’s only associate he worked primarily on corporate and transactional matters he was employed by miller summit for years during that time he performed a variety of professional services for pi which was a major client for miller on many occasions he visited the premises of pi which then were located in new jersey and under different ownership than in after his employment by miller summit ended in lewin joined lfc thereafter lewin only rarely spoke with miller herbert dooskin dooskin received a b a in economics from city college of new york and an m b a from baruch college he began his career as a financial accountant in with alexander grant co alexander grant an accounting firm currently known as grant thornton he became a partner in and when he left the firm in for employment by a client dooskin was the managing partner of the new york office and chairman of the firm’s executive committee dooskin was primarily an auditor and was not a tax accountant dooskin had met lewin when they were in college and they served together in the army in lewin brought the sab foam memorandum to dooskin for review dooskin passed the memorandum on to ronald sacco sacco a tax professional at alexander grant for review according to dooskin sacco’s view was that the investment and the economics of the deal were dependent upon the valuation of the equipment after dooskin and sacco each spent about hours reviewing the matter dooskin concluded that the proposal looked like a legitimate business compressing plastic and that it was better than most neither dooskin nor sacco performed an independent analysis of the valuation of the recyclers all of dooskin’s and sacco’s information relating to the valuation of the recyclers came from either lewin or the memorandum dooskin made no separate charge to lewin for the few hours he and his associate spent examining the memorandum d partnership-level litigation on date respondent issued a notice of proposed adjustments to tax_return to sab foam for and on date robert l steele a tax partner with becker co submitted a protest letter protest letter to respondent on behalf of sab management the protest letter included the following statement we hereby agree to follow the tax court’s decision in the lead cases selected in accordance with the order of date such cases being elliot i miller petitioner v commissioner of internal revenue respondent docket no elliot i miller and myra k miller petitioner commissioner of internal revenue respondent docket no leo fine and judith h fine petitioners v commissioner of internal revenue respondent docket no new controlling case harold m provizer and joan provizer petitioners v commissioner of internal revenue respondent docket no on date on behalf of sab foam becker submitted the following notice to respondent in our protest dated date we stated that the partnership agreed to be bound by the lead cases fine miller and miller due to various changes in circumstances including but not limited to a settlement of all such then pending lead cases the partnership hereby withdraws its statement to be bound by such cases or any other case becker mailed this notice by certified mail return receipt requested and signed it stuart becker tax_matters_partner on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to sab management for in the fpaa respondent disallowed all items of income losses deductions and credits reported with respect to sab foam’s equipment_leasing activities for accordingly respondent increased ordinary_income by dollar_figure determined that sab foam’s investment and business energy tax_credits with respect to the recycling_equipment were zero instead of the dollar_figure million claimed as the qualified_investment on the partnership tax_return and increased sab foam’s other income by dollar_figure subsequently sab foam’s tmp filed a petition with the court on date the court entered a decision in sab foam recycling associates v commissioner docket no this decision reflected a full concession by sab foam of all items of income loss and credit previously claimed for the partnership e petitioner’s introduction to plastics recycling in and petitioner cohen and lewin were partners in lfc in becker retained petitioner to advise him for his own protection relating to sab resource a limited_partnership structured substantially like sab foam petitioner received the offering materials for sab resource and according to his testimony performed a very very careful and detailed study of the entire document and the supporting documents after petitioner reviewed the offering materials and discussed the investment with his partners cohen and lewin petitioner decided to purchase a quarter unit in sab resource for dollar_figure petitioner had no experience with the plastics materials or the plastics recycling industry on date petitioner received a letter from sab management as general_partner of sab resource signed by becker stating that the transaction contemplated by sab resource was complete and distributing a modest initial royalty on date sab management sent a memo to the limited partners including petitioner purporting to update the status of his investment in sab resource in becker retained petitioner again but this time to advise him for his own protection relating to sab foam petitioner performed a review of the memorandum as he had with the offering materials for sab resource he also met with becker boylan evans and miller to review the memorandum according to his testimony line by line point by point according to the schedule_k-1 issued by sab foam to petitioner petitioner testifies that he invested dollar_figure in sab resource but his form 1040x amended u s individual_income_tax_return shows a reversal of the deduction of his share of the operating loss dollar_figure and investment_tax_credit dollar_figure relating to sab resource these figures indicate a dollar_figure investment a half-unit investment in sab resource for and reflected on petitioner’s federal_income_tax return petitioner invested dollar_figure and acquired a percent limited_partnership_interest in sab foam’s profits losses and capital on his tax_return petitioner claimed an ordinary_loss of dollar_figure from sab foam and an investment and energy tax_credit of dollar_figure petitioner later filed a form 1040x amended u s individual_income_tax_return dated date reversing the deduction of his share of the operating loss dollar_figure and the investment_tax_credit dollar_figure relating to sab foam opinion we have decided many plastics recycling cases most of these cases like the present case have presented issues regarding additions to tax for negligence see eg weitzman v commissioner tcmemo_2001_215 thornsjo v commissioner tcmemo_2001_129 west v commissioner tcmemo_2000_389 barber v commissioner tcmemo_2000_372 barlow v commissioner tcmemo_2000_339 affd 301_f3d_714 6th cir ulanoff v commissioner tcmemo_1999_170 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure the parties have stipulated that the amount reported on petitioner’s tax_return as unadjusted_basis of new recovery_property eligible for investment_credit was dollar_figure which resulted in a total investment_credit of dollar_figure and cases cited therein affd sub nom 205_f3d_54 2d cir although we have considered each case on its own particular facts and circumstances in all but two of the plastics recycling cases8 we found the taxpayers liable for the additions to tax for negligence in provizer v commissioner tcmemo_1992_177 the test case for the group of cases we resolved the plastics recycling issues as follows we found that each recycler had a fair_market_value of not more than dollar_figure we held that the transaction which was virtually identical to the transaction in the present case was a sham because it lacked economic_substance and a business_purpose we sustained the additions to tax for negligence under sec_6653 and we sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes related directly to the overvaluation of the recyclers and we held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax- motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available in dyckman v commissioner tcmemo_1999_79 and zidanich v commissioner tcmemo_1995_382 we held the taxpayers were not negligent with respect to their participation in the plastics recycling program both cases involved unusual circumstances not present in this case during the years in issue see id in reaching the conclusion that the transaction lacked a business_purpose this court relied heavily upon the overvaluation of the recyclers similarly in gottsegen v commissioner tcmemo_1997_314 we found that each eps recycler had a fair_market_value of not more than dollar_figure and relied heavily on the overvaluation of the recyclers in concluding that the taxpayer was negligent and liable for accuracy-related_penalties see addington v commissioner supra issue sec_6653 and additions to tax for negligence sec_6653 provides for an addition_to_tax equal to percent of the underpayment if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer’s actions are reasonable in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transactions see 60_tc_728 see also turner v commissioner tcmemo_1995_363 when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment the determination of negligence is highly factual respondent determined that petitioner is liable for negligence under sec_6653 and with respect to the underpayment_of_tax attributable to petitioner’s investment in sab foam respondent’s determination of negligence is presumed correct and petitioner has the burden of proving that he was not negligent see rule a 290_us_111 see also addington v commissioner supra 39_f3d_402 2d cir affg tcmemo_1993_480 79_tc_846 58_tc_757 a taxpayer may avoid liability for negligence under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 cf sec_7491 which places the burden of production on the commissioner with respect to a taxpayer’s liability for penalties and additions to tax sec_7491 is effective for court proceedings arising in connection with examinations commencing after date petitioner does not contend nor is there evidence that the examination commenced after date or that sec_7491 is applicable in this case 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 goldman v commissioner supra pincite see freytag v commissioner supra sann v commissioner tcmemo_1997_259 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra sann v commissioner supra see berry v commissioner tcmemo_2001_ carroll v commissioner tcmemo_2000_184 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture see david v commissioner supra goldman v commissioner supra petitioner primarily contends that he was not negligent because he reasonably relied on the memorandum the supporting documents to the memorandum and his advisers petitioner had no education or experience in plastics materials or plastics recycling nor had he seen a sentinel eps recycler when he invested in sab foam moreover he did not consult with anyone who had such expertise in plastics or plastics recycling the memorandum was essentially a sales-oriented document and it contained numerous warnings that prospective investors should not rely on it petitioner’s advisers either lacked knowledge about the subject of the proposed investment or were part of the sales group and therefore inherently and obviously unreliable under the circumstances of this case petitioner’s purported reliance on the materials in the memorandum as well as his advisers does not relieve him of liability for the additions to tax for negligence petitioner argues that he is different from the numerous other investors who have negligently speculated on the plastics recycling deal because he or his friends had a special relationship with either becker or miller as explained below we consider this argument to be contrary to the facts of this case and wholly unpersuasive a the memorandum and petitioner’s colleague sec_1 the memorandum petitioner contends that before purchasing shares in sab foam he read the memorandum and its accompanying materials the purported value of the recyclers is what generated the deductions and credits the memorandum clearly reflects this circumstance the recyclers which in fact have a value of no more than dollar_figure each were reported by sab foam to have a basis of dollar_figure each as a result of the purported value of the recyclers petitioner’s investment of dollar_figure produced for him on his tax_return claimed tax_credits of dollar_figure and deductions of dollar_figure the direct benefits claimed on petitioner’s tax_return from the tax_credits alone far exceeded his cash investment like the taxpayers in provizer v commissioner tcmemo_1992_ except for a few weeks at the beginning petitioner never had any money in the deal under these circumstances a reasonably prudent person would have asked a qualified adviser whether such a windfall were not too good to be true see 92_tc_827 the memorandum included numerous caveats and warnings regarding the business and tax risks of sab foam it stated that the offering involved a high degree of risk and that each offeree should consult his own professional advisers as to legal tax_accounting and other matters relating to any purchase of any units in the partnership a careful consideration of the memorandum and the discussion of high writeoffs and risk of audit would have alerted a prudent investor to question the nature of the promised tax benefits moreover the tax opinion made clear that there was no independent evaluation of the sab foam transactions the opinion indicated that boylan evans relied on the statements of the general_partner and other statements of fact and opinion furnished to us by persons familiar with the transaction described in the memorandum boylan evans clearly based its conclusion about the fair_market_value of the recyclers on the assumption that the parties to the transactions had negotiated prices at arm’s length in light of the close relationships existing among the parties to the sab transactions and the enormous price paid for the recyclers largely with nonrecourse notes exchanged in a plainly circular transaction petitioner should have questioned whether the prices were in fact negotiated at arm’s length under these circumstances petitioner’s claim that he reasonably and in good_faith relied on the tax opinion is unconvincing a sophisticated experienced and intelligent lawyer like petitioner would know or at least should know better than to rely blindly upon a document with the warnings and defects of the memorandum petitioner’s contention that he reasonably relied on the expert opinions of ulanoff and burstein is unjustified he testified that he had reviewed the memorandum had discussed the valuation of the recyclers with becker miller cohen and lewin and had no suspicion that the opinions by ulanoff and burstein could not be relied upon according to petitioner and his partners becker gave all indications that the valuations were reliable and miller specifically stated so neither ulanoff nor burstein was an expert in plastics or plastics recycling and both relied on information provided by pi and other parties related to the transaction in providing their reports in addition ulanoff and burstein each owned an interest in at least one partnership that owned recyclers as part of the plastics recycling program see eg jaroff v commissioner tcmemo_1996_527 petitioner did not independently obtain these individuals’ advice but rather received their reports as part of the promotional material received from sab foam reliance on the memorandum and the reports therein is simply an inadequate defense for petitioner given the well-disclosed fact that the investment and energy tax_credits generated by sab foam depended on the fair_market_value of the recyclers petitioner should have made inquiries about the value of the recyclers rather than merely relying on the promotional reports of ulanoff and burstein becker as we have recited above petitioner contends that both he and his partner cohen had a special relationship with becker and therefore were entitled to rely upon him as his other clients were not at the outset the court noted that becker was on petitioner’s witness list but that petitioner’s counsel had decided not to call him the court questioned counsel in this matter because of petitioner’s specific reliance on his relationship with becker however petitioner’s obviously well- prepared and capable counsel adhered to his decision not to call upon becker concerning the supposedly special relationship but instead to rely upon becker’s extensive testimony in the jaroff casedollar_figure see 65_tc_182 47_tc_92 affd 392_f2d_409 5th cir and 6_tc_1158 affd 162_f2d_513 10th cir to the effect that the failure of a party to offer the colloquy concerning petitioner’s counsel’s failure to provide becker’s testimony about his close relationship with petitioner and cohen is as follows the court i didn’t hear you mention mr becker’s name as a witness mr rizek we are not going to call mr becker as an additional witness i think the pages or so that we stipulated to in the supplemental stipulation are more than adequate to cover any points we wanted to establish with mr becker the court well that may be but you’re going to talk a lot about how these parties all had a relationship with mr becker and all that sort of thing and you’re not calling mr becker mr rizek we are not calling mr becker we don’t think it’s necessary your honor i don’t think there’s going to be any doubt at the conclusion of the evidence that’s presented here that these petitioners had fairly long standing relationships independent of this particular transaction with mr becker available testimony gives rise to the inference that it would have been unfavorable to his contention accordingly we review becker’s testimony in the jaroff case below and consider the extent of his expertise and the likelihood that he gave special assurances or guarantees to petitioner becker had no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the memorandum and the accompanying materials a tour of the pi facility in hyannis discussions with insiders to the transactions michael canno canno a client of becker co and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling the only independent person having any connection with the plastics industry with whom becker spoke was canno canno was part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but he did not hire or pay him for any advice canno did not visit the pi plant in hyannis see or test a recycler or see or test any of the output from a recycler or the recycled resin pellets after further processing according to becker canno endorsed the plastics recycling transactions after reviewing the memorandum when asked whether canno had performed any type of comparables analysis becker replied i don’t know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a recycler in operation and saw products that were produced from recycled plastic becker claims that pi personnel told him that the recycler was the only machine of its type in fact the recycler was not unique instead as we have found in many cases involving substantially_similar machines several comparable machines were available in and ranging in price from dollar_figure to dollar_figure see eg provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research_and_development ie to years’ worth into the creation and production of the recyclers when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi’s representations as true becker decided to accept pi’s representations after speaking with miller corporate counsel to pi canno who had never been to pi’s plant or seen a recycler and a surrogate judge from rhode island who did business in the boston-cape cod area and who had no experience in engineering or plastics materials becker testified that he was allowed to see pi’s internal accounting controls regarding the allocation of royalty payments and pi’s record-keeping system in general in provizer v commissioner supra though this court found that pi had no cost accounting system or records becker confirmed in his testimony that he relied on the memorandum and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact that ulanoff’s report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was miller’s client and was not an independent expert becker further explained in his testimony that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service the records indicate though that becker overlooked several red flags regarding the economic viability of and market for the recyclers the memorandum warned that there was no established market for the recyclers becker never saw any marketing plans for selling the pellets the product of the recyclers or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi’s client list at the time of the closing of the various partnerships becker did not know who the end-users were or whether there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry he did not however use those same journals to investigate the recyclers’ purported value in concluding that the sab partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase becker had a financial interest in the sab recycling partnerships generally directly or indirectly he received fees of more than dollar_figure with respect to the sab recycling partnerships becker also received fees for investment advice from some individual investors and from the sab recycling partnerships for preparing their partnership returns as becker himself indicated in his testimony potential investors could not have read the memorandum and remained ignorant of the financial benefits accruing to him petitioner is a very well-educated and highly accomplished and sophisticated attorney without question he possessed the intellect skills experience and resources to have the viability of the sab transactions thoroughly investigated either by himself or by an independent qualified expert petitioner advised becker to visit pi as part of his purported due diligence and claims that he relied on becker for the bona fides and viability of the sab transactions including the valuations yet becker’s expertise was in taxation not plastics materials or plastics recycling and his investigation and analysis of the plastics recycling transactions reflected this circumstance moreover becker indicated that he was careful not to mislead any of his clients regarding the particulars of his limited investigation as he put it i don’t recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn’t just say i did due diligence and leave it open for them to define what i might or might not have done we note that petitioner testified that the expert opinions of ulanoff and burstein had passed petitioner’s review partly because of becker’s representation with regard to sab resource petitioner claims that he had instructed becker to go up to hyannis and make sure that there were machines continued the purported value of the recyclers generated the deductions and credits in this case and that circumstance was clearly reflected in the memorandum certainly becker recognized the nature of the tax benefits and given his education and experience petitioner should have recognized it as well yet neither petitioner nor becker verified the purported value of the recyclers becker confirmed in his testimony incorporated in this record by stipulation that he relied on pi for the value of the recyclers an investor as sophisticated as petitioner either learned or should have learned the source and shortcomings of becker’s valuation information when becker reported to him and precisely disclosed what he had done to investigate or continued there that there were orders for machines there that the machines were producing product of the type that were described in the expert opinions as to what the machines were supposed to generate or at least appeared to do that and to see if there was some reasonable relationship to justify the price of the machine emphasis added according to petitioner becker confirmed that he had performed the suggested tasks with regard to sab foam petitioner testified that he discussed the valuation with becker on the same basis as with the previous transaction ie sab resource we consider petitioner’s testimony inconsistent with becker’s testimony and as to this matter we consider becker’s testimony reliable and petitioner’s alleged recollection unreliable see supra note to the effect that this problem was known to petitioner and his counsel who chose not to call upon becker for clarifying testimony analyze the transaction accordingly we hold that petitioner did not in good_faith or reasonably rely on becker as an expert or qualified professional working in the area of his expertise to establish the fair_market_value of the recyclers and the viability or bona fides of the sab transactions becker never assumed such responsibility and he fully described the particulars of his investigation taking care not to mischaracterize it as due diligence in the end petitioner indirectly and becker directly relied upon pi personnel for the value of the recyclers and the economic viability of the sab foam transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion as explained above becker did not have any education special qualifications or professional skills in plastics materials or plastics recycling a taxpayer may rely upon his adviser’s advice and expertise in this case accounting and tax_advice only where such reliance is objectively reasonable but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside his field of expertise or with respect to facts that he does not verify see addington v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 affd 72_f3d_123 3d cir rogers v commissioner tcmemo_1990_619 miller petitioner also contends that he reasonably relied on miller he knew of miller by reputation and met with miller along with becker and attorneys from boylan evans to review the sab foam memorandum petitioner testified that miller specifically assured him that he could rely on the valuations attached to the memorandumdollar_figure other than this one-time meeting with miller petitioner’s interaction with miller was indirect through his partner lewin when first approached by lewin in response to the offering memorandum for sab resource miller was supportive of the investment with regard to the value of the recyclers miller was supportive of the expert reports by ulanoff and burstein the memorandum disclosed that miller was a 1-percent shareholder of f g was corporate counsel to pi and represented raymond grant the sole shareholder of eci the memorandum also noted that miller would receive substantial additional petitioner testified i relied upon the opinions of experts that were hired for the purpose of providing that information and had no reason not to rely upon the opinions of the experts they were highly qualified it was confirmed to me by elliot miller that he knew the experts that he met with them and that they were people upon whose opinion you could rely compensation_for representing pi in connection with this transaction not surprisingly miller was supportive of sab foam nothing in the record suggests that miller had any expertise or knowledge with respect to plastics or plastics recycling or that petitioner believed he had any such knowledge or expertise there is also no showing that petitioner had any special or enduring friendship with miller while petitioner claims he had great respect for miller his relationship with miller was indirect through lewin’s tenuous acquaintance with miller any direct contact with miller was focused solely on the review of the memorandum given the extent to which miller was immersed in the sab partnerships how much he stood to benefit financially and his lack of expertise regarding plastics materials and plastics recycling we do not consider petitioner’s purported reliance on miller reasonable or in good_faith it is unreasonable for taxpayers to rely on the advice of someone who they should know has a conflict of interest addington v commissioner supra pincite see vojticek v commissioner supra to the effect that advice from such persons is better classified as sales promotion cohen and lewin petitioner also relied upon his partners cohen and lewindollar_figure cohen’s knowledge of the transaction was derived from his review of the memorandum and his discussions with becker in addition cohen testified that becker told him he could rely on the valuations attached to the memorandumdollar_figure we already have established though that petitioner may not reasonably rely on becker’s advice since cohen himself lacked the expertise and knowledge of the pertinent facts to provide informed advice to petitioner any advice he gave petitioner about sab foam plainly was of very limited value see 43_f3d_788 2d cir cohen was a partner and a coinvestor rather than an adviser on whom petitioner could rely with respect to the transaction here we also hold that it was not reasonable for petitioner to rely upon the advice received from lewin as an associate for miller summit lewin may have learned about business practices petitioner testified that there was a very very close professional as well as a personal and social relationship among us and that they shared information on a daily basis we note that cohen testified i remember we talked about the valuations that were obtained and i remember him telling me in words or in substance that i could rely on those valuations we consider cohen’s testimony inconsistent with becker’s testimony and as to this matter we consider becker’s testimony reliable and cohen’s alleged recollection unreliable see supra note to the effect that this problem was known to petitioner and his counsel who chose not to call upon becker for clarifying testimony of pi long ago but that in no way establishes him as an authority about pi or the plastics industry when lewin was employed by miller and was assigned work for pi that company was located in new jersey under different ownership and had not yet manufactured any recyclers by the time of the transactions in issue pi had moved to hyannis massachusetts nothing in the record establishes that lewin had any special knowledge about pi or its business in lewin’s knowledge of sab foam is derived primarily from the memorandum and miller b alleged experts petitioner contends that dooskin and sacco provided the requisite independent analysis of the investment we disagree dooskin and sacco neither of whom had any knowledge of the plastics recycling industry reviewed the memorandum for at most hours combined their only knowledge of sab foam came from the memorandum ie promotional material dooskin testified that he informed lewin the investment passed muster but that the economics of the investment was dependent upon the valuation of the equipment petitioner however failed to undertake the necessary due diligence and seek a thorough and independent analysis of the value of the recyclers despite dooskin’s warning we are not convinced that dooskin’s and sacco’s review of the memorandum was any more than a very limited inquiry on behalf of lewin neither petitioner nor his partners made any separate payment for professional services by dooskin and sacco and consequently they could not expect the accountants to do more than read the memorandum for form and apparent professionalism potential benefits and obvious dangers c petitioner’s relationship with becker and miller regardless of the foregoing petitioner contends that petitioner’s alleged deep and longstanding professional relationship with his advisers justified his reliance on them we disagree see barlow v commissioner tcmemo_2000_339 cf dyckman v commissioner tcmemo_1999_79 zidanich v commissioner tcmemo_1995_382 petitioner was sufficiently experienced and sophisticated to know that sab foam was a tax_shelter and that the value of the transaction depended on the value of the underlying assets and he failed to consult either an independent_appraiser or anyone with expertise in plastics recycling in addition the evidence does not support petitioner’s claims that he had a unique and special relationship with his advisers becker and miller cf dyckman v commissioner supra absolving taxpayers from the negligence_penalty in part because of the long-term special relationship of trust and friendship between the taxpayers and their adviser first petitioner claims to have a particularly close relationship with becker petitioner and becker were clients of each other becker however testified that he had a very close relationship with the majority of his clients petitioner was not singled out and nothing in the evidence demonstrates that becker treated petitioner any differently from any other clientdollar_figure becker offered the investments in sab foam and other similar partnerships to many of his clients second petitioner contends that lewin kept in touch with miller over the years after he left miller summit at trial however miller testified that after lewin left the firm they rarely kept in touch on this matter we consider miller a more reliable witness than either petitioner or lewin miller’s testimony clearly shows that he had no special and close relationship with lewin during the years in issue in addition miller’s testimony does not suggest that petitioner had any significant contact with miller other than at the meeting with boylan evans to discuss the memorandum petitioner asserts that lewin also had an especially close relationship with pi lewin testified however that he did not becker testified there is nothing different that i told to one client about the same issue than i told to another client there may have been things i said to one client that might not have been said to another but if i spoke about one issue while i might not have used precisely the same words in substance what was said to one client on one matter was said to every other client when that matter was discussed do any work for pi after he left miller summit and that was years before the years in issue as noted above by the time in issue pi was under new ownership in a new location and there is no reason to believe lewin had any great knowledge about the company or its business in d miscellaneous we dismiss petitioner’s contention that his allegedly successful investment in sab resource evidenced the reasonableness of the investment in sab foam petitioner received a royalty payment within months of his investment in addition to the credits and deductions petitioner argues that this makes the case different from other similar cases and makes his subsequent investment in sab foam reasonable the modest royalty was not sufficient to change the character of the deal petitioner’s assertion that the amount invested was relatively small is irrelevant when considering the amount of tax benefits quickly claimed the tax benefits and risks of the transaction were substantial and they were set forth in the memorandum for anyone to see undoubtedly investors as sophisticated as petitioner and his partners knew the size of the potential benefits and risks here or should have known them if they had been properly careful e conclusion as to negligence under the circumstances of this case petitioner failed to exercise due care in claiming large deductions and tax_credits with respect to sab foam on his federal_income_tax return in view of petitioner’s sophistication experience and education it was not reasonable for petitioner to rely as he did on an interconnected group of advisers promoters and insiders none of whom had any expertise in plastics recycling petitioner should have been able to determine that the recyclers were not unique that they were not worth the amount ascribed to them and that sab foam lacked economic_substance and had no potential for profit none of the so-called advisers undertook a good_faith investigation of the fair_market_value of the recyclers or of the underlying economic viability or financial structure of sab foam further most of petitioner’s professional advisers had a financial interest in either sab foam or another similar partnership the plastics recycling transaction was a sham and as a sophisticated attorney petitioner should have been able to figure this out if he really had tried upon consideration of the entire record respondent’s determinations that petitioner is subject_to negligence penalties under sec_6653 and with respect to his tax_return for are sustained issue piggyback_agreement petitioner argues that he is entitled to the benefits of the stipulation of settlement for tax_shelter adjustments piggyback_agreement applicable to plastics recycling cases petitioner claims he is in essentially the same position as the taxpayers in fisher v commissioner tcmemo_1994_434 and estate of satin v commissioner tcmemo_1994_435 additionally petitioner argues that in the stipulation of facts in the present case the parties unequivocally stipulated that petitioner agreed to be bound to the lead cases under the piggyback_agreement supp stip pars respondent disagrees with these arguments and we agree with respondent in fisher and estate of satin this court summarized the background of the piggyback_agreement in the plastics recycling group of cases on date this court ordered that the lead counsel for the taxpayers in the plastics recycling cases and respondent designate test or lead cases which would present all issues involved in the plastics recycling cases in a letter dated date respondent notified the court that lead counsel for the taxpayers and respondent had selected the following docketed cases as the lead cases in the plastics recycling group fine v commissioner docket no miller v commissioner docket no and miller v commissioner docket no in early the fine case concluded without trial the parties thereafter selected and the court designated the case of provizer v commissioner docket no as a lead case along with the two miller cases after the lead counsel for the taxpayers and respondent agreed upon the test cases respondent prepared a piggyback_agreement with respect to the plastics recycling project so that taxpayers who did not wish to litigate their cases individually could agree to be bound by the results of the test cases fisher v commissioner supra estate of satin v commissioner supra the piggyback_agreement as set forth in the fisher and estate of satin cases provides as follows with respect to all adjustments in respondent’s notice_of_deficiency relating to the plastics recycling tax_shelter the parties stipulate the following terms of settlement the above adjustment is the only issue in this case the above adjustment s as specified in the preamble shall be determined by application of the same formula as that which resolved the same tax_shelter adjustments with respect to the following taxpayer s names s harold m provizer and joan provizer v commissioner of internal revenue tax_court docket no names s elliot i miller v commissioner of internal revenue tax_court docket no names s elliot i miller and myra k miller v commissioner of internal revenue tax_court docket no hereinafter the controlling case all issues involving the above adjustment s shall be resolved as if the petitioner s in this case was were the same as the taxpayer s in the controlling case a if the court finds that any additions to tax or the sec_6621 interest are applicable to the underpayment attributable to the above-designated tax_shelter adjustment s the resolution of the tax_shelter issue and the applicability of such addition_to_tax or interest to that tax_shelter issue in the controlling case whether by litigation or settlement shall apply to petitioner s as if the petitioner s in this case was were the same as the taxpayer s in the controlling case if the adjustment is resolved in the controlling case in a manner which affects the same issue in other years eg losses in later years or affects depreciation schedules the resolution will apply to petitioners’ later years as if the petitioners in this case was were the same as the taxpayer s in the controlling case a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 if the controlling case is appealed the petitioner s consent s to the assessment and collection of the deficiency ies attributable to the adjustment s formulated by reference to the tax court’s opinion notwithstanding the restrictions under sec_6213 the petitioner s in this case will testify or provide information in any case involving the same tax_shelter adjustment if requested and the petitioner s in this case consent s to the disclosure of all tax returns and tax_return information for the purpose of respondent’s discovering or submitting evidence in any case involving the same shelter adjustment s the piggyback_agreement was signed by counsel for the taxpayers and respondent in the fisher and estate of satin cases and filed with the court on date thereafter the two miller cases were settled and agreed decision documents in those cases were entered by the court on date the settlement provided that the taxpayers were not liable for the additions to tax under sec_6653 or increased interest for tax-motivated transactions under sec_6621 miller settlement fisher v commissioner tcmemo_1994_434 estate of satin v commissioner tcmemo_1994_435 this court decided provizer v commissioner tcmemo_1992_177 on date in our provizer opinion and in the affirmance all of the plastics recycling issues were decided for respondent including the additions to tax under sec_6653 and increased interest under sec_6621 respondent did not notify the taxpayers in the fisher and estate of satin cases or notify any other taxpayers of the settlement of the miller cases respondent ultimately attempted collection from the fisher and estate of satin taxpayers pursuant to our decision in the provizer case and paragraph of the piggyback_agreement set forth above for reasons explained more fully in our above-cited opinions we held that the taxpayers in the fisher and estate of satin cases were entitled to be bound by the miller settlement petitioner contends that the protest letter is the equivalent of a piggyback_agreement that would entitle him to the miller settlement we disagree the piggyback_agreement is an intricately developed contract16 with specific provisions tailored to the plastics recycling group of cases only the execution of a piggyback_agreement by both petitioner and respondent could reflect the parties’ mutual assent to settle the instant case based on the disposition of the lead case see fisher v commissioner supra and estate of satin v commissioner supra in which counsel for the taxpayers and respondent signed the piggyback_agreement neither petitioner’s counsel or counsel for the general_partner in this case nor respondent’s counsel executed a piggyback_agreement petitioner’s contention that the protest letter approximates a piggyback_agreement is mistaken at best the protest letter indicates an intention that petitioner might be willing to enter into a formal piggyback_agreement but nothing in the record indicates that petitioner followed up on any such intent the protest letter itself indicates an intention to follow the tax court’s decision in the lead cases but omits any mention of following a settlement of the lead cases although that possibility is specifically mentioned in paragraph of the piggyback_agreement moreover within a month after the miller settlement was executed becker as tmp having become aware of the protest letter itself indicates an intention to follow the tax court’s decision in the lead cases but omits any mention of following a settlement of the lead cases although that possibility is specifically mentioned in paragraph of the piggyback_agreement that settlement submitted to respondent a clarification that sab foam did not wish to be bound by the settlement and therefore withdrew any statement of intention to be bound by any other case the facts of this case are that petitioner’s tmp did not execute the piggyback_agreement instead he made it clear that he did not wish to settle the case but to rely upon the results of litigation petitioner’s unpersuasive argument is that now that the litigation of the lead case and many others has been decided unfavorably to his position he should be considered to have accepted the piggyback_agreement that his tmp explicitly rejected additionally petitioner argues that a portion of the stipulation of facts amounts to a concession by respondent’s counsel that petitioner is entitled to the miller settlement the stipulation paragraphs are as follows on date robert l steele on behalf of the tax_matters_partner of sab foam recycling associates filed a protest against the adjustments to the and tax years proposed by the internal_revenue_service resulting from an examination of sab foam recycling associates in such protest the tax_matters_partner of sab foam recycling associates agreed to follow the tax court’s decision in the following lead cases miller v commissioner docket no miller v commissioner docket no and provizer v commissioner docket no a copy of the protest of the tax_matters_partner of sab foam recycling associates dated date is attached hereto and marked as exhibit 10-j see supra pp on date stuart becker as the tax_matters_partner of sab foam recycling associates sent a letter to the district_director of the internal_revenue_service withdrawing the date agreement to be bound by the lead cases a copy of the date letter is attached hereto as exhibit 11-j see supra p the stipulation paragraphs quoted above merely summarize the language of the protest letter and the withdrawal letter and refer to attached exhibits for the specific language the language of the stipulation does not support the conclusion that respondent agreed that the protest letter was equivalent to an executed piggyback_agreement petitioner’s counsel essentially argues that by stipulation respondent’s counsel has agreed to concede the issues in dispute in this case the language of the stipulation does not support this startling conclusion nothing else in the record supports it and respondent’s counsel clearly and explicitly has denied it we disagree with petitioner’s counsel’s interpretation of the stipulation of facts accordingly we hold that petitioner is not entitled to the benefits of the miller settlement or the piggyback_agreement concerning plastics recycling cases to reflect the foregoing decision will be entered under rule
